NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      DEC 21 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 DENNIS MOORE,                                   No. 15-55023

                  Plaintiff-Appellant,           D.C. No. 3:11-cv-01570-GPC-
                                                 MDD
   v.

 SUSAN TSUI GRUNDMANN, Chairman                  MEMORANDUM*
 U.S. Merit Systems Protection Board; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Southern District of California
                    Gonzalo P. Curiel, District Judge, Presiding

                          Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Dennis Moore appeals pro se from the district court’s judgment dismissing

his action arising from the Merit Systems Protection Board’s (“MSPB”) denial of




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Thus, Moore’s request for
oral argument, set forth in his reply brief, is denied.
his request to reopen his appeal. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo. See Starr v. Baca, 652 F.3d 1202, 1205 (9th Cir. 2011) (Fed.

R. Civ. P. 12(b)(6)); Crum v. Circus Circus Enters., 231 F.3d 1129, 1130 (9th Cir.

2000) (subject matter jurisdiction). We affirm.

      The district court properly concluded that it lacked subject matter

jurisdiction to review the MSPB’s denial of Moore’s request to reopen his appeal.

See 5 U.S.C. § 7703 (“Any employee . . . aggrieved by a final order or decision of

the Merit Systems Protection Board may obtain judicial review of the order or

decision”); Haines v. Merit Sys. Prot. Bd., 44 F.3d 998, 1000 (Fed. Cir. 1995)

(holding that MSPB denials of repetitive informal requests to reopen did not

constitute final decisions that the court could review).

      The district court properly dismissed Moore’s due process claims because

Moore failed to allege facts sufficient to state a plausible claim. See Wright v.

Riveland, 219 F.3d 905, 913 (9th Cir. 2000) (setting forth elements of a procedural

due process claim).

      The district court did not abuse its discretion in granting defendants’ motion

for an extension of time to file a response to the Third Amended Complaint. See

Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1258 (9th Cir. 2010) (standard

of review); FTC v. Gill, 265 F.3d 944, 957 (9th Cir. 2001) (district court has broad

discretion to control its docket and set deadlines).


                                           2                                   15-55023
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, including Moore’s contentions regarding the Notification and

Federal Employees Antidiscrimination Act, or arguments and allegations raised for

the first time on appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir.

2009).

      All pending motions and requests are denied.

      AFFIRMED.




                                         3                                   15-55023